COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Clements
Argued at Alexandria, Virginia


CHRISTINE E. DAVIS
                                                  OPINION BY
v.   Record No. 2951-99-4                JUDGE JERE M. H. WILLIS, JR.
                                              JANUARY 30, 2001
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                   William T. Newman, Jr., Judge

            Clark E. Brodersen for appellant.

            John H. McLees, Jr., Senior Assistant
            Attorney General (Mark L. Earley, Attorney
            General, on brief), for appellee.


     Christine E. Davis (appellant) was convicted by a jury of

possession of more than five pounds of marijuana with the intent

to distribute, a violation of Code § 18.2-248.1.       On appeal, she

contends that the trial court erred in allowing a detective to

testify about drug courier mannerisms.        We hold that the trial

court erred in admitting the testimony, but that this error was

harmless.    Therefore, we affirm the judgment of the trial court.

                            I.   BACKGROUND

     On February 13, 1999, a drug task force team, composed of

Arlington Police Detectives Lowell Tolliver and Gregory Bender,

was investigating illegal drug traffic at Reagan National

Airport.    Detective Tolliver had received a tip from a drug task

force officer in El Paso, Texas that a named suspect
transporting marijuana would arrive in the late afternoon on a

Delta Airlines flight.   The suspect was described as a black

woman wearing a long green dress and white tennis shoes, who had

checked two bags, one large and one small.

     The detectives confirmed that the named person was on the

flight and had checked two bags.    When the plane landed,

Detective Tolliver intercepted the bags before they were taken

to the luggage carousel.   A narcotics dog sniffed but did not

alert on the two bags.

     The two bags were then sent to the luggage carousel, which

Detective Bender kept under surveillance.    Davis was there,

matching the description the detectives had been given earlier

by the El Paso, Texas officer.    She waited until most of the

other passengers had claimed their bags.    She then retrieved the

smaller bag, but was unable to find the larger bag because it

had been removed from the carousel by a skycap.   She began to

leave without the larger bag.

     Detective Tolliver approached Davis and identified himself.

He explained his mission and asked her for identification.      She

gave him her driver's license, airline itinerary, and two

baggage claim checks.

     At first, Davis told the officers that the small bag was

her only bag.   Detective Bender retrieved the larger bag and

pointed out to Davis that it had her name on it, that she had

two claim checks, and that one of the claim checks matched the

                                 - 2 -
number on the larger bag.   Davis then admitted that she had

checked both bags, but stated that someone else had packed the

larger bag and given it to her to transport.

     Davis consented to the detectives' search of the two bags.

Inside the larger bag, they found twenty-eight "bricks" of

marijuana wrapped in blankets and plastic and surrounded by

dishwashing liquid.   The smaller bag contained no drugs.   Davis

was arrested and charged with possession of more than five

pounds of marijuana with the intent to distribute.

     During the trial, Detective Bender was asked, "[a]re there

any particular mannerisms that would indicate more likely than

not that somebody was carrying drugs?"   Davis objected based on

relevancy grounds but was overruled.   Detective Bender answered:

          [s]omething I would look for that would be
          indicative of a drug courier or smuggler
          would be somebody that would purchase a cash
          one-way ticket primarily from a source
          state, California, New Mexico, western
          coast, Florida, New York.

               The ticket would be paid for in cash,
          usually one-way travel, what we call quick
          turnaround, somebody flying from the west
          coast to the east coast, which is a six-hour
          flight. They would be in Washington, D.C.,
          less than 12 hours and then turn around and
          go right back.

When asked whether the route a person took could indicate that

he was a drug courier, Detective Bender responded:

          [s]ometimes the individuals know that the
          law enforcement concentrates on those source
          cities, in particular the West Coast or
          Texas, and what they will do is they will

                               - 3 -
           book a flight to a non-source city that the
           law enforcement is not concentrating so
           heavily on.

                A lot of times they will fly into
           Kansas or Detroit just in order to avoid
           being detected by a law enforcement officer,
           I guess.

     On appeal, Davis contends that the trial court committed

reversible error by admitting Detective Bender's testimony about

drug courier mannerisms because that testimony had no probative

value, or if it did, its probative value was outweighed by its

prejudicial effect.

                   I.   ADMISSIBILITY OF EVIDENCE

     "The admissibility of evidence is within the broad

discretion of the trial court, and a ruling will not be

disturbed on appeal in the absence of an abuse of discretion."

Blain v. Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842

(1988).   "Evidence is relevant if it has any logical tendency,

however slight, to establish a fact at issue in the case."

Ragland v. Commonwealth, 16 Va. App. 913, 918, 434 S.E.2d 675,

678 (1993).

     The questioned testimony was underlain by no validating

foundation.   The questions to Detective Bender and his answers

were couched in terms of personal speculation, not in terms of

profiles developed by observation and experience.   The

characteristics described by Detective Bender were too general

to be of legally recognizable value.    Those characteristics


                                - 4 -
could apply equally and indiscriminately to the guilty and the

innocent alike.    Those characteristics were not described as

having regular use and usefulness in police investigation of

illegal drug traffic.

        In prosecuting Davis, the Commonwealth had no need to

explain drug courier mannerisms.     Davis was caught with a

suitcase of marijuana.    Detective Bender's description of drug

courier characteristics had little if any probative value in her

case.    Rather, the suggestion that Davis fit an unsubstantiated

profile injected into her case an issue that had no bearing on

her guilt or innocence of the crime charged.     The trial court

erred in admitting Detective Bender's testimony regarding drug

courier mannerisms.

                          II.   HARMLESS ERROR

        Error is harmless when "'it plainly appears from the record

and the evidence given at trial that the parties have had a fair

trial on the merits and substantial justice has been reached.'"

Lavinder v. Commonwealth, 12 Va. App. 1003, 1005, 407 S.E.2d
910, 911 (1991) (en banc) (quoting Code § 8.01-678).

        The remaining evidence in the record overwhelmingly proved

Davis' guilt.    Davis fit the tip provided by the El Paso, Texas

officer.    She was carrying over five pounds of marijuana in a

bag to which she had the claim ticket.     The numbers on the claim

ticket matched the numbers on the bag.     The bag had a tag with

her name on it.    After first denying claim to the larger bag,

                                  - 5 -
she admitted that she had checked it.   The drug courier

characteristic description was not applied to her.   Thus, the

trial court's error in admitting the drug courier testimony was

harmless.

     Accordingly, the judgment of the trial court is affirmed.

                                                           Affirmed.




                              - 6 -